Citation Nr: 1723671	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-13 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to left knee disability and/or bilateral pes planus.

2.  Entitlement to service connection for a left knee disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to December 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit on appeal. During the course of the appeal, jurisdiction of the Veteran's claims file was transferred to the Cleveland, Ohio, RO.  In June 2014, the Veteran's case was remanded for the Veteran to be afforded a Travel Board hearing which was then conducted before the undersigned in September 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board hearing, the Veteran and his representative provided a list of medical providers where the Veteran has received treatment.  With regard to the knees (as well as pes planus), the pertinent treatment was provided at VA Medical Centers in Columbus, Salt Lake City, and Indianapolis.  Thus, all records from those facilities should be obtained.  

The Veteran has been scheduled on several occasions for VA examinations and has failed to report.  At his Board hearing, the Veteran testified that he did not receive proper notice; however, the record reflects that the Veteran was presumed sent notice at his address of record.  

Nonetheless and since this matter is being remanded, the Veteran should be afforded one more opportunity to report for an examination.  Should the examination not be conducted, a medical opinion should be obtained and the examiner should address the medical citations provided by the representative in the Informal Hearing Presentation in February 2015 and June 2017 which address a connection between pes planus and knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at VA Medical Centers in Columbus, Salt Lake, and Indianapolis.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current knee disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  In the event that the examination is not conducted, the examiner should still answer the following inquiries.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right and left knee disability had its clinical onset during service, if arthritis was manifest within a year of service, or is related to any in-service disease, event, or injury.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right and left knee disability is proximately due to, or the result of, the service-connected pes planus.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right and left knee disability is permanently aggravated by the Veteran's service-connected pes planus.

The examiner should also render an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right disability is proximately due to, or the result of, his left knee disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right disability is permanently aggravated by the Veteran's left knee disability.

The examiner should address the medical treatise/internet citations provided in the February 2015 and June 2017 Informal Hearing Presentations.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

3  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

